                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:18-CV-12-BO

BEYERLY BUCKNER,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )               ORDER
                                               )
NANCY A. BERRYHILL,                            )
Acting Commissioner ofSocial Security,         )
                                               )
       Defendant.                              )


       This matter is before the Court on the parties' cross-motions for judgment on the

pleadings. 1 [DE 12, 14]. The motions have been fully briefed and are ripe for disposition. A hearing

on this matter was held in Elizabeth City, North Carolina on January 23, 2019. For the reasons

discussed below, plaintiffs motion [DE 12] is DENIED and defendant's motion [DE 14] is

GRANTED. The Commissioner's decision is AFFIRMED.

                                          BACKGROUND

       Plaintiff brought this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for review of the

final decision of the Commissioner denying her claim for a period of disability and disability

ins,urance benefits (DIB) under Title II of th! Social Security Act. Plaintiff filed her application on

June 10, 2014, alleging disability dating back to May 12, 2010. Plaintiffs application was denied

both initially and upon reconsideration. A hearing was held before an administrative law judge

(ALJ) on February 28, 2017. The ALJ issued a decision in April 2017, finding that plaintiff was




1
  Plaintiff denominated her motion as a motion for summary judgment rather than a motion for
judgment on the pleadings.
not disabled. In November 2017, the Appeals Council denied review and made the ALJ's decision

the final administrative decision of the Commissioner.

       In January 2018, plaintiff filed the complaint at issue, seeking judicial review of the

Commissioner's final decision that she was not entitled to disability benefits. [DE 1]. In May 2018,

plaintiff moved for judgment on the pleadings. [DE 12]. Defendant moved for judgment on the

pleadings in July 2018. [DE 14].

                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. §§ 405(g) and 1383(c)(3), this Court's review of

the Commissioner's decision is limited to determining whether the decision, as a whole, is

supported by substantial evidence and whether the Commissioner employed the correct legal              ,

standard. Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion." Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

Courts should not make their own credibility determinations or substitute their own judgments for

the judgments of the ALJs. Radfordv. Colvin, 734 F.3d 288, 296 (4th Cir. 2013).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than [twelve] months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other line of substantial gainful

work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).



                                                 2
       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). In making a

disability determination, the ALJ engages in a sequential five-step evaluation process. 20 C.F.R.

§ 404.1520; see Johnson, 434 F.3d at 653. At step one, if the claimant is currently engaged in

substantial gainful activity, the claim is denied. At step two, the claim is denied if the claimant

does not have a severe impairment or combination of impairments significantly limiting him or

her from performing basic work activities. At step three, the claimant's impairment is compared

to those in the Listing oflmpairments (Listing). See 20 C.F .R. Part 404, Subpart P, App. 1. If the

impairment is included in the Listing or is equivalent to a listed impairment, disability is

conclusively presumed. If the claimant's impairment does not meet or equal a listed impairment,

then the analysis proceeds to step four, where the claimant's residual functional capacity is

assessed to determine whether plaintiff can perform his past work despite his impairments. If the

claimant cannot perform past relevant work, the analysis moves on to step five: establishing

whether the claimant, based on his age, work experience, and residual functional capacity can

perform other substantial gainful work. The burden of proof is on the claimant for the first four

steps of this inquiry, but shifts to the Commissioner.'at the fifth step. Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995). The claimant bears the burden of proof at steps one through four, but the
                                                              '
burden shifts to the Commissioner at step five. See Bowen v.' Yuckert, 482 U.S. 137, 146 n.5 (1987).

If a decision regarding disability can be made at any step of the process, then the inquiry ceases.

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Here, the analysis ended at step five when the

ALJ assessed plaintiffs residual functional capacity (RFC), determined that she could perform a

range of unskilled light work with some limitations, and found that there were jobs existing in




                                                   3
significant numbers in the national economy that plaintiff could perform. In other words, the ALJ

found that plaintiff was not disabled within the meaning of the Social Security Act.

       Plaintiff alleges that the ALJ erred (1) by finding that plaintiff had the residual functional

capacity to perform light work and (2) by discounting plaintiffs testimony as to the severity of her

own impairments. Plaintiff asks the Court to reverse and remand to the Commissioner with

instructions to award benefits, or, alternatively, to remand for further proceedings.

       Substantial evidence existed in the record to support the ALJ' s RFC assessment. An RFC

should reflect the most that a claimant can do, despite the claimant's limitations. 20 C.F.R. §

404.1545(a). An RFC finding should also reflect the claimant's ability to perform sustained work-

related activities in a work setting. on regular and continuing basis, meaning eight hours per day,

five days per we.ek. SSR 96-Sp; Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006). Light work

involves lifting no more than twenty pounds at a time, frequently lifting and carrying ten pounds

at a time, and may require a good deal of standing or walking. 20 C.F.R. § 404.1567. Chiefly,

plaintiff contends that the ALJ failed to adequately address plaintiffs carpal tunnel syndrome and

depression. But the record demonstrates that the ALJ did recognize both impairments as severe

and provided sufficient reasons for the limitations he included in plaintiffs RFC. The ALJ relied

upon various objective medical records, including x-rays and nerve conduction studies, along with

a consultative examination with Dr. Alan Cohen, to conclude that plaintiff could carry and lift

objects despite her carpal tunnel syndrome. In consideration of plaintiffs depression, the ALJ

limited plaintiff to simple, routine tasks in a low-stress work environment. This finding, too, is

supported by substantial evidence on the record. Plaintiffs remaining arguments as to why the

RFC is unsupported by the record are similarly unavailing.




                                                 4
       Additionally, the ALJ did not err in assessing the credibility of plaintiffs testimony. In

considering a claimant's testimony, the ALJ must first look for objective medical evidence

showing a condition that could reasonably produce the alleged symptoms. 20 C.F .R. §§

404.1529(b), 416.929(b). Then, the ALJ must evaluate the intensity, persistence, and limiting

effects of the claimant's symptoms to determine the extent to which they limit the claimant's

ability to perform basic work activities. Id. This requires the ALJ to evaluate the claimant's

credibility. Id. An ALJ's decision will be reversed if it is not properly explained or the reasons for

discounting a claimant's testimony fail to support the conclusion that the claimant is not disabled.

See Lewis v. Berryhill, 858 F.3d 858, 866 (4th Cir. 2017). Here, the ALJ afforded limited weight

to plaintiffs statements, finding that they were in conflict with the objective medical evidence on

the record. Plaintiff argues that the statements were consistent with the evidence, but does not cite

any specific evidence for support. Considering plaintiffs daily activities, the same x-rays and

studies mentioned above, Dr. Cohen's examination, and the other medical opinions, there is

substantial evidence to support the ALJ's decision to discount plaintiffs testimony.

       Upon a full review of the record, the Court finds that the ALJ committed no reversible

error. As such, the Commissioner's decision must be affirmed.




                                                  5
                                          CONCLUSION

        Having conducted a full review of the record and decision in this matter, the Court finds

that the decision as a whole is supported by substantial evidence and that the correct legal standard

was applied. Accordingly, plaintiffs motion for judgment on the pleadings [DE 12] is DENIED

and defendant's motion [DE 14] is GRANTED. The Commissioner's decision is AFFIRMED. The

Clerk is directed to close the file.



SO ORDERED, this       J_/_ day of January, 2019.

                                              TERRENCE w. BOYLE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  6
